HALL, District Judge.
These protests were all made in pursuance of the act of February 20, 1845 (5 Stat. 727), which requires a person protesting against any exaction of alleged excessive or illegal duties, to make his protest in writing, and set forth “distinctly and specifically the grounds of objection to the payment thereof.” In this case, the protests were distinct and specific, and distinctly related to a specific article embraced in the invoices and entries to which the protests referred. “Rosewood furniture” is a well known and specific term, and these protests cannot be extended beyond what is properly and specifically embraced within them.
Most clearly, they cannot be extended so as to embrace any other article than rosewood furniture; and furniture of other woods, and silk and worsted goods, and varnish, are necessarily excluded from their operation. Furniture of rosewood and common wood together, or of rosewood and mahogany together, when the latter wood forms so large and so conspicuous a portion of the furniture as necessarily to require it to be classed, in commercial transactions, not as rosewood furniture but as rosewood and mahogany furniture, or rosewood and common wood furniture, must equally be. excluded from their operation. ’
As there is nothing from which I can determine the articles or amounts to which these protests, under these principles, can be made to apply, the plaintiffs must have judgment for the sum appearing, on these principles, to be due to them, to be ascertained by adjustment at the custom-house, or as the parties may otherwise agree.